This appeal presents the question of the liability of the County Commissioners of Baltimore County in the present state of the law, for personal injuries caused to travellers by obstructions improperly permitted to remain upon the county roads.
There is evidence in the record tending to show the follow-lowing facts: Mrs. Hattie E. Wilson, the appellee, when travelling at night with due care on one of the county roads of Baltimore County was injured through being thrown from her carriage, which was overturned by running upon a rick of stone about three feet high placed upon the side of the road and extending into its bed. The stone had been put there by Frank Hurline, a neighboring farmer, with the permission or assent of Christopher Hall, one of the County Road Commissioners, but without the knowledge of the appellant.
The appellee sued the appellant in tort for damages for her injury, and recovered a judgment in her favor, from which the present appeal was taken. The record contains two exceptions, one of which is to a ruling of the lower Court upon admissibility of certain evidence, and the other is to its action on the prayers. The first exception was not insisted upon by the appellant and the real issue arises under the second one.
At the trial below the appellee, as plaintiff, offered two prayers, both of which were granted, and the defendant offered seven prayers, all of which were rejected. The proposition of the plaintiff's first prayer is that it was the duty of the County Commissioners to keep the road so free from obstructions that persons using reasonable care could travel on it in safety; and that if the rick of stone in question had, with the consent of the Road Commissioner Hall, been put and permitted to remain for several weeks, in such position on the road as to make it unsafe for one using ordinary care to travel the road at night; and the plaintiff while so travelling upon the road was injured by her carriage coming in contact with the stones, she was entitled to recover. Her second prayer is upon the measure of damages, in the event of a verdict in her favor, and is in the usual form and free from objection. *Page 209 
The defendant's first prayer asks the Court to take the case from the jury for want of legally sufficient evidence of negligence on the part of the defendant to entitle the plaintiff to recover.
It is conceded that if all of the provisions of the Public General Law regulating the powers and duties of County Commissioners throughout the State remain in force in Baltimore County the commissioners of that county are liable for personal injuries to travellers on the public roads resulting from a failure to keep those roads in proper repair. The question is whether the local road law, now in force in that county, enacted by the Act of 1900, chap. 685, is so inconsistent with the Public General Law in respect to the powers and duties of the County Commissioners that the local law has superseded the general one, and taken away from these commissioners that charge and control over county roads and the means and agencies with which to enforce the control which have always been held to constitute the foundation of their liability.
In order to reach a solution of the question thus presented for our consideration it becomes necessary to compare the provisions of the general and local laws pertinent to the issue that we may ascertain whether there is a material conflict between them.
Sections 1 and 2 of Article 25 of the Code of Public General Laws contain the following provisions:
Sec. 1. "The County Commissioners of each county in this State are declared to be a corporation and shall have full power to appoint * * * road supervisors * * * and all other officers, agents and servants required for county purposes not otherwise provided for by law or by the Constitution, and they shall have charge of and control over the property owned by the county, and over county roads and bridges, and whenever in their opinion the public interests require or will be thereby advanced they may commit the whole matter of grading and constructing public roads, and the repairs thereof, and the construction and repairs of public bridges, to the charge of competent and scientifically educated *Page 210 
civil engineers, who shall direct and manage all such public works under the immediate control of said County Commissioners, and who shall hold office for such time, with such salary, under such bond, and subject to such regulations as may be directed by the said County Commissioners from time to time." * * *
Sec. 2. "That they shall also in their respective counties have control over all public roads, streets and alleys, except in incorporated towns, and make such rules and regulations for repairing, cleaning, mending and perfecting the same, and providing for the costs of the same, as they may deem necessary." * * *
It has been repeatedly held by this Court that these sections of the general law not only conferred the power, but also imposed the duty upon the County Commissioners to keep the public roads in a safe condition; and that, as the law provided them with proper agents for the discharge of these duties and the power to levy the requisite taxes for the repair of the roads, it made them liable for injuries resulting from the non-repair of such roads or the existence of dangerous obstructions upon them.Duckett's case, 20 Md. 468; Gibson's case, 36 Md. 229;Baker's case, 44 Md. 9; Eyler's case, 49 Md. 269; Duvall'scase, 54 Md. 354. It was admitted in these cases that there was no such liability at common law or by the express terms of the statute, but it was held to have arisen by necessary implication from the powers and duties of the commissioners under the several provisions of the general law.
The local road law in force in Baltimore County when the appellee was injured, was enacted, as we have already said, by chap. 685 of the Acts of 1900. Its salient features are as follows:
Sec. 188 directs the County Commissioners to appoint a Board of Road Commissioners for each district, from the voters resident of therein who have in the previous year paid taxes on property assessed at at least $500, and requires the appointees to give bond for the faithful discharge of their duties. *Page 211 
Sections 188 and 190 require the road commissioners to promptly organize as a board and, with the advice of the roads engineer, adopt the system for the repairs and improvement of the roads in their respective districts.
Sec. 191 requires the road commissioners to keep books, showing in detail the cost of the labor and material used in the repair or improvement of each road in their respective districts. These books are to be open to the inspection of the roads engineer, to whom the roads commissioners are required to make annual reports of the condition of the roads, and the nature and extent of the work done on them during the year.
Sec. 192 requires the road commissioners of each district to make monthly itemized statements of the labor and material used by them to the road engineer, who must approve all bills for labor and materials if correct, and deliver them to the County Commissioners who, after the bills have been properly audited, are required to direct their payment to an amount not exceeding the special road tax collected from the district for that year.
Sec. 194 authorizes the County Commissioners, upon charges made, and after such notice and a hearing, to remove any road commissioner for neglect or refusal to perform his official duty, and also to fill vacancies caused by resignation or removal of road commissioners.
Sec. 195 provides, among other things, that the road commissioners "shall take charge of all roads and bridges intheir respective districts, and shall see that no obstructions,hindrances or injury is permitted upon any road or bridge undertheir supervision, and if any road or bridge under their supervision shall form the boundary between districts, the County Commissioners shall assign to each district its portion of said road or bridge."
Sec. 196 provides that "the Governor shall appoint a Baltimore County Roads Engineer, who shall hold office until removed by the Governor, or his successor, for such good cause as he shall deem sufficient."
Sec. 197 prescribes the duties of the roads engineer. These *Page 212 
are mainly advisory in their nature, and to be rendered to the road commissioners to aid them in the management and repair of the roads, but he is required to pass upon the propriety of the expenditures of the road commissioners, and to make an annual report to the County Commissioners, and to the Maryland Geological Survey of the condition of the roads and the nature and cost of the improvements made on them during the year.
Sec. 199 directs the County Commissioners to levy annually on the assessable property in the county not less than 15 nor more than 25 cents on the $100, for the use of the roads and bridges, of which only 5 per cent shall be applied to the general use of the county roads and bridges, and the balance shall be set apart as a special road and bridge fund for the use only of that district from which it has been collected.
It is apparent from this synopsis of the Act of 1900, that it not only introduces into the management of the public roads of Baltimore County, many details of administration not found in the general law, but it deprives the County Commissioners of almost the entire charge and control of the roads and imposes that duty upon a new set of officials, for whose appointment it makes provision. It creates a Board of Road Commissioners for each district, and requires them to "take charge of all the roads and bridges in their respective districts" and keep them free from hindrances and obstructions, to adopt a system for repairing and improving them, and to cause the repairs and improvements to be made and to purchase the materials requisite for that purpose.
The Road Commissioners receive a fixed salary and are not made subject to the control of the County Commissioners in connection with the repair or improvement of the roads or the purchase of materials. On the contrary, the Act directs them to report the condition of the roads and improvements made thereon to the Roads Engineer, an independent official appointed by the Governor, and to make monthly statements of their expenditure for labor and material to the same official, to be by him approved, if correct, and handed to the County *Page 213 
Commissioners, who are then required to order their payment after they have been properly audited. The Roads Engineer, and not the County Commissioners, is made the adviser of the Roads Commissioners in the exercise of the charge conferred upon them by the Act over all the county roads and bridges.
The Road Commissioners are, it is true, appointed by the County Commissioners from a certain class of taxpayers, and they may be removed for neglect of duty by the County Commissioners after charges made and hearing thereon, but they do not act under the direction or supervision of the County Commissioners in keeping the roads in safe condition, as the charge and management of the roads is conferred by the local law upon the Road Commissioners themselves. Not only are the persons directly charged with the care of the roads thus made practically independent of the County Commissioners, but the power of the latter to levy taxes for the use of the roads is now so limited and restricted as in effect to deprive them of their former discretion as to the application of the funds raised by those taxes.
As by this local law, which prevails over the general law wherever the two conflict, the County Commissioners of Baltimore County have been shorn of the very powers and duties which constituted the only ground of their liability for damages for injuries caused by the condition of the public roads, it follows, as a matter of course, that their liability for such damages no longer exists. If it be objected that the conclusion which we have reached as to the effect of this local road law deprives the users of roads in Baltimore County of that redress for injuries resulting from defects therein which is afforded to those using roads in other portions of the State, we are compelled to reply that the remedy for that situation must be sought at the hands of the Legislature and not of the Courts.
The learned Judge below should have rejected the plaintiff's prayers and granted the defendant's first prayer, and for his error in not doing so the judgment must be reversed. As it is apparent that there is no liability on the part of the appellants *Page 214 
for the injuries sustained by the appellee, no new trial of the case will be awarded, and for that reason we find it unnecessary to review the remaining prayers of the defendant below.
Judgment reversed with costs, without a new trial.
(Decided January 22d 1903.)